     Case 2:19-cv-00342 Document 46 Filed 07/07/20 Page 1 of 2 PageID #: 152


                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


PAUL CHRISTOPHER JOHNSON,

             Plaintiff,

v.                                      Civil Action No. 2:19-cv-00342

PARKERSBURG POLICE DEPARTMENT et al.,

             Defendants.


                       MEMORANDUM OPINION AND ORDER


             The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, entered on June 10, 2020; and the Magistrate Judge

having recommended that the court construe the defendants’

Motion for Summary Judgment or in the Alternative Motion to

Dismiss as a motion to dismiss, and that the court grant such

motion; and no objection having been filed to the Proposed

Findings and Recommendation, it is ORDERED that the findings

made in the Proposed Findings and Recommendation of the

Magistrate Judge be, and they hereby are, adopted by the court

and incorporated herein.


             It is, therefore, ORDERED that this case be, and it

hereby is, dismissed.
  Case 2:19-cv-00342 Document 46 Filed 07/07/20 Page 2 of 2 PageID #: 153


          The Clerk is directed to transmit copies of this

memorandum opinion and order to the plaintiff, all counsel of

record, and the United States Magistrate Judge.


                                        ENTER: July 7, 2020




                                    2
